ORDER
PER CURIAM:
Letti Strait appeals from the trial court’s judgment convicting her of one count of attempting to evade or defeat state income tax and one count of filing a false Missouri income tax return. Strait contends upon appeal that there was insufficient evidence for the jury to convict her of both crimes because the State failed to present evidence establishing beyond a reasonable doubt (1) that she willfully filed a false Missouri income tax return; (2) that she willfully procured the preparation and presentation of a false Missouri income tax return; and (3) that she engaged in such conduct for the purpose of committing Missouri income tax evasion. We affirm. Rule 30.25(b).